Citation Nr: 0032458	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  96-36 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic weakness of the lower 
extremities, claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran had active naval service from July 1976 to August 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied benefits under 38 U.S.C.A. § 1151 for lower extremity 
weakness, claimed secondary to anti-psychotic medication 
prescribed by VA.  In March 1997, he and his mother testified 
at a Board hearing at the RO.  In June 1997, the Board 
remanded the matter for additional development of the 
evidence.


FINDING OF FACT

The preponderance of the evidence indicates that the 
veteran's claimed chronic weakness of the lower extremities 
is not causally related to VA treatment, including anti-
psychotic medication prescribed for schizophrenia.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
chronic weakness of the lower extremities are not met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000 (to be 
codified at 38 U.S.C. § 5103A(b)).  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).

In this case, VA has fully met its statutory obligations to 
the veteran under the Veterans Claims Assistance Act of 2000.  
Consistent with the duty to assist the veteran, the Board 
remanded this matter in June 1997 for additional development 
of the evidence.  A review of the record indicates that the 
development requested by way of remand has been completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, 
it is noted that the RO has obtained the veteran's pertinent 
medical records and he has been afforded a VA medical 
examination.  Additionally, the RO has obtained all VA and 
private treatment records identified by the veteran.  

After a review of the veteran's claims folder, the Board 
finds that the record contains sufficient evidence to render 
an equitable decision on his claim.  Moreover, given the 
facts of this case, the Board further finds that no 
reasonable possibility exists that any further assistance to 
the veteran would aid in substantiating his claim.  As all 
relevant facts have been adequately developed, to the extent 
possible, VA has satisfied its obligations under the Veterans 
Claims Assistance Act of 2000.

I.  Factual Background

The record shows that in September 1989, the veteran first 
sought VA psychiatric treatment, stating that he needed to 
"get some psychotherapy."  He denied a history of 
psychiatric symptoms or significant physical illness.  Over 
the next two months, he participated in psychological testing 
and schizophrenia was diagnosed.  In June 1990, he was 
started on a low dose of Haldol.  Subsequent VA treatment 
records dated to May 1992 show that he was examined on a 
regular basis; on such follow-up examination, he denied 
pertinent medication side effects and none were found on 
examination.  

In June 1992, slight writhing movements of the veteran's 
tongue were noted.  The examiner discussed the risks of 
tardive dyskinesia and the veteran elected to continue 
neuroleptic therapy.  Treatment records dated to February 
1994 show that the veteran thereafter continued to receive 
follow-up treatment; at these follow-up examinations, he 
denied additional medication side effects and none were found 
on examination.  Medication prescribed during this period 
included Haldol, Propanolol, and Mellaril.  

In March 1994, the veteran reported stiffness in his leg 
muscles, stating that he had "to walk funny."  Physical 
examination showed normal strength in all lower extremities; 
muscle tone and bulk were also within normal limits.  
Sensation was intact to pinprick and soft touch.  The veteran 
was able to walk an extended distance without significant 
gait abnormality.  The assessment was subjective perception 
of calf stiffness and gait difficulty without significant 
objective abnormality in muscle tone, bulk, and power.  The 
examiner noted that the veteran's symptoms were temporally 
related to antipsychotic medication; a trial of Cogentin was 
recommended to see if the symptoms were, in fact, related to 
his psychotropic medications.  The following week, the 
veteran was examined and he reported that his legs seemed 
less stiff and he felt as if he was able to walk better.  

Between April 1994 and April 1995, the veteran's medication 
was adjusted on several occasions in connection with his 
complaints of balance problems and intermittent leg 
stiffness.  In April 1995, physical examination again showed 
that he was able to walk extended distances without obvious 
gait abnormality.  The assessment was subjective perception 
of lower extremity weakness, probably from side effects of 
Trilafon; however, he needs neurological evaluation.  

Private treatment records show that in April 1995, the 
veteran was seen for neurological examination concerning his 
complaints of lower extremity weakness after walking long 
distances.  Laboratory testing was normal, as was X-ray 
examination of the spine.  Neurologic and physical 
examination was also normal.  The veteran was referred for 
evaluation to the Stanford University Medical Center.  
Physical examination there in June 1995 was normal, except 
for some very minor bradykinesia and postural instability; 
there was no objective weakness on examination.  Thus, it was 
concluded that the veteran's gait problems may be secondary 
to parkinsonian side effects from his chronic neuroleptics.  
On the other hand, the examiners indicated that, as the 
findings were so subtle, they could not exclude the 
possibility that his gait difficulty may have a strong 
psychiatric component.  

Subsequent VA outpatient treatment records show that in June 
1995, the veteran discontinued medication prescribed for 
schizophrenia, stating that he had been advised that his gait 
problems were secondary to the medication.  Thereafter, he 
was followed on a weekly basis to monitor his psychiatric 
symptomatology.  The following week, he reported that there 
had been no change in his lower extremity symptomatology and 
that was now using a walker for support.  

In July 1995, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151, stating that in 1993, he had 
developed chronic weakness of the lower extremities secondary 
to anti-psychotic medication prescribed by VA physicians to 
treat his nonservice-connected schizophrenia.  

Subsequent VA outpatient treatment records show that the 
veteran's medication was resumed in July 1995, after he 
experienced continued psychiatric symptoms.  In August 1995, 
he was again evaluated in a neurology clinic in connection 
with his complaints.  He stated he had lower extremity 
weakness for the past year and 1/2 and indicated that he used a 
cane to ambulate.  The veteran blamed his gait problems on 
his Trilafon therapy.  Following a complete neurological 
evaluation, the examiner determined that the veteran had no 
clear neurologic or neuromuscular abnormality.  When he again 
sought treatment later that month, the assessment was chronic 
subjective weakness, etiology unclear, questionably secondary 
to medication vs. psychiatric component, doubt multiple 
sclerosis.  Neurologic consultation resulted in the 
conclusion that there was absolutely no suspicion for 
multiple sclerosis in the veteran and that his subjective 
complaints of weakness were likely due to a hysterical 
problem, with the possibility that there might be some 
residual from his previous psychiatric medication.  
Subsequent VA outpatient treatment records show continued 
subjective complaints of lower extremity weakness, with no 
clear organic etiology despite repeated diagnostic testing, 
including electromyography (EMG).  His symptoms were believed 
to be psychogenic in origin.

By April 1996 rating decision, the RO denied the veteran's 
claim for benefits under 38 C.F.R. § 1151, finding that the 
evidence did not establish a relationship between the 
veteran's claimed lower extremity weakness and his VA 
treatment.  

The veteran appealed the RO determination, arguing that his 
lower extremity weakness was related to medication prescribed 
by VA to treat his schizophrenia.  In support of his appeal, 
he submitted excerpts from various medical and legal texts 
indicating that the use of antipsychotic medication involves 
a risk of the emergence of side effects such as tardive 
dyskinesia and parkinsonism.

In March 1997, the veteran testified at a Board hearing at 
the RO that he had been prescribed anti-psychotic medication 
beginning in 1990 to treat schizophrenia; specifically, 
Haldol, Mellaril, Trilafon and Risperidone.  He argued that 
his current symptoms of episodic gait abnormality and lower 
extremity weakness were related to his anti-psychotic 
medication.  He further claimed that he had never been 
advised of the potential side effects of the medication.  

At his hearing, a March 1997 letter was furnished from a 
counselor at the Veterans Workshop, indicating that the 
veteran had attended a vocational rehabilitation workshop 
from April 1994 to May 1996, during which time it was noted 
he exhibited a slow and uneven gait and trembling in his 
hands and feet.  She indicated that staff at the facility had 
recommended that the veteran consult his physicians 
concerning the possibility that his symptoms could be 
medication-related.

In May 1998, the veteran underwent VA medical examination at 
which he reported gait difficulty.  He stated that he had 
seen several doctors for this problem, including physicians 
at Stanford, who felt that his problems were neuroleptic-
induced.  The examiner noted that the veteran was a poor 
historian and that he was vague about symptoms in his legs.  
A detailed neurological examination revealed the following:  
Motor strength was 5/5 in all groups with normal bulk and 
tone; reflexes were normal; sensory examination was vague, 
difficult to interpret, but probably normal.  The veteran's 
gait was noted for astasia-abasia, without any obvious risk 
for falling or imbalance.  The assessment was unspecified 
gait abnormality and tardive dyskinesia manifested by oral 
buccal movements.  The examiner indicated that he could find 
nothing on examination to confirm a medication-induced 
problem of any kind.  He stated that the veteran's gait 
abnormality appeared as though he might be malingering, 
although that was speculation.

Thereafter, in support of his claim, the veteran submitted a 
December 1998 letter from a VA physician who indicated that 
the veteran had been taking neuroleptic medication which 
could cause movement disorders.  She indicated that the 
veteran had exhibited mild forms of bradykinesia and tardive 
dyskinesia of oral buccal and finger muscles.  She indicated 
that he would be referred for further neurologic evaluation, 
given the progression of his other motor symptoms such as 
gait disturbance.

VA outpatient treatment records from September 1998 to 
February 1999 show continued complaints of subjective lower 
extremity weakness and gait disturbances, etiology unknown.  
Physical examinations were repeatedly negative for any 
objective pathology.  A neurological evaluation conducted in 
February 1999 showed little objective abnormality.  It was 
noted that the veteran's symptoms had previously been 
attributed to hysteria and that he would be observed over the 
next six months.  

On March 1999 VA medical examination, the veteran reported 
that he had progressive loss of strength in his lower 
extremities.  He had no complaints relative to oral buccal 
movements, tardive dyskinesia or bradykinesia.  It was noted 
that he had undergone several prior neurological evaluations, 
all of which had been normal.  Most recently, in February 
1999, it was felt that the veteran had chronic progressive 
leg weakness of unknown etiology and the plan was to observe 
him clinically over the next six months.  On examination, he 
walked slowly using a walker.  He exhibited no signs of 
classic bradykinesia and no tremor.  Muscle bulk and tone was 
normal in the lower extremities.  Dysarthria was extremely 
sight.  There were very subtle changes in his ability to move 
his tongue and facial muscles which were compatible with the 
diagnosis of mild tardive dyskinesia and typical of long-term 
treatment of anti-psychotics.  However, there was no gross 
weakness or abnormal appearance of these muscle groups.  The 
veteran was unable to cooperate with attempts to assess 
coordination in his lower extremities because he said that 
his legs seemed heavy and hard to move.  The diagnoses were 
mild tardive dyskinesia and bilateral muscular sensory 
deficit in the lower extremities, apparently severe and 
progressive.  The examiner indicated that the bilateral 
muscular sensory deficit condition had nothing to do with the 
anti-psychotic medication taken by the veteran.  

By April 1999 rating decision, the RO granted service 
connection for tardive dyskinesia under 38 U.S.C.A. § 1151, 
assigning an initial noncompensable rating.  

Subsequent VA outpatient treatment records to February 2000 
show continued complaints of subjective lower extremity 
weakness and gait disturbance, etiology unknown.  Follow-up 
neurological evaluation in August 1999 showed little 
objective abnormality.  

II.  Law and Regulations

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.358 (2000).

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  38 
C.F.R. § 3.358(a).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(b).

At the time the veteran filed his claim for compensation 
under 38 U.S.C.A. § 1151, there was no requirement of fault.  
Subsequently, 38 U.S.C.A. § 1151 was amended to include a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).  That amendment to 38 U.S.C.A. § 1151 does not 
apply in this case because the veteran filed a claim for 
compensation under 38 U.S.C.A. § 1151 prior to October 1, 
1997.  See VA O.G.C. Prec. No. 40-97 (Dec. 31, 1997).  
Therefore, the only issue before the Board is whether he has 
suffered additional disability as a result of VA medical 
treatment.

III.  Analysis

As set forth above, the veteran contends that he developed 
chronic weakness of the lower extremities secondary to anti-
psychotic medication prescribed by VA physicians to treat his 
nonservice-connected schizophrenia.  In considering this 
claim, the Board has carefully considered all of the evidence 
of record, with particular attention to the medical records 
which address the etiology of the claimed lower extremity 
disorder.  

The record shows that, beginning in 1990, the veteran began 
taking medication prescribed by VA to treat his nonservice-
connected schizophrenia.  In March 1994, he began to complain 
of intermittent weakness in his lower extremities with gait 
disturbance.  The record reveals that he was thereafter 
repeatedly and exhaustively evaluated in connection with his 
complaints, but few objective findings were revealed.  Some 
examiners theorized that his complaints could possibly be 
related to medication prescribed for his schizophrenia.  Yet, 
it was also believed that his symptoms could be attributed to 
psychogenic causes.  A definite etiology for his complaints 
could not be determined.

In light of the ambiguity regarding the etiology of the 
veteran's claimed lower extremity symptoms, the Board 
requested VA medical opinion as to whether any additional 
disability was caused or chronically worsened by neuroleptic 
medication prescribed by VA to treat the veteran's 
schizophrenia.  As noted above, in May 1998 and March 1999, 
after reviewing the claims folder and examining the veteran, 
the examiners unequivocally concluded that, although the 
etiology of the veteran's claimed lower extremity weakness 
was not clear, it was not related to the medications 
prescribed by VA for his schizophrenia.  

The Board finds that these medical opinions are far more 
probative than the previous medical evidence of record.  
These opinions are detailed, clearly based on a review of the 
evidence of record, and unequivocal.  On the other hand, the 
previous medical evidence of record possibly attributing the 
veteran's subjective complaints to his neuroleptic medication 
are equivocal.  Moreover, the latter medical opinion contains 
no indication that they were based on a review of the 
veteran's claims folder.

The Board has also considered the contentions of the veteran 
to the effect that his claimed lower extremity weakness is 
due to his medication.  The Board assigns far more probative 
weight to the medical evidence of record than to the 
veteran's lay speculation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (noting that while a lay person may be 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge").  Id. at 494.  

In light of the highly probative May 1998 and March 1999 
medical opinion to the effect that the veteran's claimed 
lower extremity weakness is unrelated to VA treatment for 
schizophrenia, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
benefits under 38 U.S.C.A. § 1151.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)).  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (when a veteran seeks VA benefits, and the 
evidence is in relative equipoise, he or she shall prevail).  
In this case, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is not for 
application.  



	(CONTINUED ON NEXT PAGE)




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic weakness of the lower extremities, claimed to be the 
result of VA medical treatment is denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 

